Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1910
                       Lower Tribunal No. 19-22546
                          ________________


                       Nelson C. Ramos, et al.,
                                 Appellants,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

     Shield Law Group of Florida, LLC, and Jamie Alvarez, Jesse Peterson,
Jonathan Chriqui and Clement Dean (Davie), for appellants.

      Kelley Kronenberg, P.A., and Kimberly J. Fernandes (Tallahassee), for
appellee.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See The Fla. Bar v. Greene, 926 So. 2d 1195, 1200 (Fla.

2006) (“Summary judgment is designed to test the sufficiency of the evidence

to determine if there is sufficient evidence at issue to justify a trial or formal

hearing on the issues raised in the pleadings.”); Gonzalez v. Citizens Prop.

Ins. Corp., 273 So. 3d 1031, 1036 (Fla. 3d DCA 2019) (“[T]he affidavits

opposing summary judgment must identify admissible evidence that creates

a genuine issue of material fact.”) (quotations omitted), review denied, No.

SC19-990, 2019 WL 6249341 (Fla. Nov. 22, 2019).




                                        2